Notice of Allowance
The amendments and response filed under AFCP 2.0 on 27 May 2021 are acknowledged and have been considered in their entirety.  The amendments and response are entered.
The rejection of claims 1, 8 and 14 under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Airaksinen et al. and Folz et al. is withdrawn in view of the amendment to claim 1 to remove the substitution at position 206 in the beta-subunit.  Matusomoto et al. does not teach any of the other substitutions as required in claim 1.  Airaksinen et al. and Folz et al. teach site-saturated mutagenesis at particular positions but does not teach anything regarding nitrile hydratases.  Matsumoto et al. is considered the closest prior art.  Neither they nor any additional prior art teach or suggest nitrile hydratases having at least 90% sequence identity in the alpha-subunit to SEQ ID NO: 1 and 90% sequence identity to SEQ ID NO: 2 in the beta-subunit and at least one of a substitution as stipulated in (a)-(d) as in claim 1.  As such, the claims are considered to be novel and non-obvious.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

attorney Fang Liu on 10 June 2021.
The application has been amended as follows: 

In claims 6 and 7, line two, insert “further” prior to ‘satisfies’.
In claim 8, amend as follows:

 	8.  (Currently amended)  The mutant nitrile hydratase according to claim 1, comprising at least one amino acid residue substitution selected from the group consisting of the amino acid residue substitutions (a) to (d) in any one of the following Pseudonocardia thermophila-derived nitrile hydratases [1] to [48]: 
[1] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 1 and a β-subunit having the amino acid sequence of SEQ ID NO: 2, 
[2] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 16 and a β-subunit having the amino acid sequence of SEQ ID NO: 33,
[3] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 17 and a β-subunit having the amino acid sequence of SEQ ID NO: 33, 
[4] a nitrile hydratase that has the α-subunit having an amino acid sequence of SEQ ID NO: 18 and a β-subunit having the amino acid sequence of SEQ ID NO: 34, 
the amino acid sequence of SEQ ID NO: 19 and a β-subunit having the amino acid sequence of SEQ ID NO: 34, 
[6] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 20 and a β-subunit having the amino acid sequence of SEQ ID NO: 35, 
[7] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 20 and a β-subunit having the amino acid sequence of SEQ ID NO: 36, 
[8] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 21 and a β-subunit having the amino acid sequence of SEQ ID NO: 37, 
[9] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 21 and a β-subunit having the amino acid sequence of SEQ ID NO: 38, 
[10] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 21 and a β-subunit having the amino acid sequence of SEQ ID NO: 39, 
[11] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 21 and a β-subunit having the amino acid sequence of SEQ ID NO: 40, 
the amino acid sequence of SEQ ID NO: 18 and a β-subunit having the amino acid sequence of SEQ ID NO: 41, 
[13] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 18 and a β-subunit having the amino acid sequence of SEQ ID NO: 42, 
[14] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 21 and a β-subunit having the amino acid sequence of SEQ ID NO: 43, 
[15] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 22 and a β-subunit having the amino acid sequence of SEQ ID NO: 44, 
[16] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 23 and a β-subunit having the amino acid sequence of SEQ ID NO: 45, 
[17] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 24 and a β-subunit having the amino acid sequence of SEQ ID NO: 46, 
[18] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 25 and a β-subunit having the amino acid sequence of SEQ ID NO: 47, 
the amino acid sequence of SEQ ID NO: 18 and a β-subunit having the amino acid sequence of SEQ ID NO: 48, 
[20] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 23 and a β-subunit having the amino acid sequence of SEQ ID NO: 49, 
[21] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 16 and a β-subunit having the amino acid sequence of SEQ ID NO: 50, 
[22] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 26 and a β-subunit having the amino acid sequence of SEQ ID NO: 51, 
[23] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 27 and a β-subunit having the amino acid sequence of SEQ ID NO: 52, 
[24] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 28 and a β-subunit having the amino acid sequence of SEQ ID NO: 53, 
[25] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 17 and a β-subunit having the amino acid sequence of SEQ ID NO: 54, 
the amino acid sequence of SEQ ID NO: 29 and a β-subunit having the amino acid sequence of SEQ ID NO: 55, 
[27] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 18 and a β-subunit having the amino acid sequence of SEQ ID NO: 56, 
[28] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 18 and a β-subunit having the amino acid sequence of SEQ ID NO: 57, 
[29] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 30 and a β-subunit having the amino acid sequence of SEQ ID NO: 58, 
[30] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 29 and a β-subunit having the amino acid sequence of SEQ ID NO: 59, 
[31] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 31 and a β-subunit having the amino acid sequence of SEQ ID NO: 60, 
[32] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 18 and a β-subunit having the amino acid sequence of SEQ ID NO: 61, 
the amino acid sequence of SEQ ID NO: 32 and a β-subunit having the amino acid sequence of SEQ ID NO: 62, 
[34] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 30 and a β-subunit having the amino acid sequence of SEQ ID NO: 63, 
[35] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 30 and a β-subunit having the amino acid sequence of SEQ ID NO: 64, 
[36] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 30 and a β-subunit having the amino acid sequence of SEQ ID NO: 65, 
[37] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 25 and a β-subunit having the amino acid sequence of SEQ ID NO: 54, 
[38] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 30 and a β-subunit having the amino acid sequence of SEQ ID NO: 66, 
[39] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 1 and a β-subunit having the amino acid sequence of SEQ ID NO: 67, 
[40] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 1 and a β-subunit having the amino acid sequence of SEQ ID NO: 68, 
the amino acid sequence of SEQ ID NO: 69, 
[42] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 1 and a β-subunit having the amino acid sequence of SEQ ID NO: 70, 
[43] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 1 and a β-subunit having the amino acid sequence of SEQ ID NO: 71, 
[44] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 21 and a β-subunit having the amino acid sequence of SEQ ID NO: 72, 
[45] a nitrile hydratase that has an α-subunit having the amino acid sequence of SEQ ID NO: 1 and a β-subunit having the amino acid sequence of SEQ ID NO: 73, 
[46] a nitrile hydratase in which the 36th amino acid residue from the N terminal of the α-subunit in any one of the nitrile hydratases [1] to [45] is a Trp residue, 
[47] a nitrile hydratase that has the α-subunit of a nitrile hydratase (A) of any one of [1] to [46] or an α-subunit variant consisting of an amino acid sequence having 90% or more sequence identity with the α-subunit; and a β-subunit of the nitrile hydratase (A) or a β-subunit variant consisting of an amino acid sequence having 90% or more sequence identity with the β-subunit, wherein at least one of the α-subunit or the β-subunit is the α-subunit variant or the β-subunit variant, and 
[48] a nitrile hydratase in which the total number of amino acid residues added, substituted, deleted, inserted, or any combination thereof, is from 1 to 10 (excluding the amino acid residues to be substituted in (a) and (b)) in the α-subunit of a nitrile hydratase (B) of any one of [1] to [46], and the total number of amino acid residues added, substituted, deleted, inserted, or any combination thereof, is from 1 to 10 

Election/Restrictions
Claims 1-8 and 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-13 and 15-17, directed to similar products and also the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08 July 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 June 2021